COURT OF APPEALS FOR THE
                                   FIRST DISTRICT OF TEXAS AT HOUSTON

                                           NOTICE OF ORDER ON MOTION

Cause number:              01-12-00387-CV
Style:                     Sharon Huston
                           v United Parcel Services Inc.
                  *
Date motion filed :        July 15, 2013
Type of motion:            Motion for Extension of Time to File Appellant’s Brief
Party filing motion:       Appellant
Document to be filed:      Appellant's brief

Ordered that motion is:

                 Granted
                  If document is to be filed, document due: July 29, 2013

                   The Clerk is instructed to file the document as of the date of this order
                  The Court will not grant additional motions to extend time

                 Denied

                 Dismissed (e.g., want of jurisdiction, moot)




Judge's signature: /s/ Evelyn V. Keyes
                   Acting individually         Acting for the Court

                  Panel consists of ______________________________.

Date: July 17, 2013




November 7, 2008 Revision